 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1600 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
Supporting the critical role of the physician assistant profession and supporting the goals and ideals of National Physician Assistant Week. 
 
 
Whereas more than 75,000 physician assistants in the United States provide high-quality, cost-effective medical care in virtually all health care settings and in every medical and surgical specialty; 
Whereas the physician assistant profession’s patient-centered, team-based approach reflects the changing realities of health care delivery and fits well into the patient-centered medical home model of care, as well as other integrated models of care management; 
Whereas approximately 47 percent of physician assistants currently practice in primary care and emergency medicine, regularly providing access to needed medical care to underserved populations such as frontier communities, rural towns, the urban poor, and at-risk groups (such as the elderly); 
Whereas physician assistants practice in teams with physicians and extend the reach of medicine and the promise of improved health to the most remote and in-need communities of our Nation; 
Whereas nearly 300,000,000 patient visits were made to physician assistants in 2009; 
Whereas physician assistants may provide medical care, have their own patient panels, and are granted prescribing authority in all 50 States; 
Whereas the physician assistant profession was created 40 years ago in response to health care workforce shortages and is a key part of the solution to today’s health care workforce shortage; 
Whereas the American Academy of Physician Assistants recognizes October 6–12, 2010 as National Physician Assistant Week; and 
Whereas the physician assistant profession is positioned to be able to adapt and respond to the evolving needs of the health care system by virtue of— 
(1)comprehensive educational programs that prepare physician assistants for a career in general medicine; and 
(2)a team-based approach to providing patient-centered medical care: Now, therefore, be it  
 
That the House of Representatives supports— 
(1)the critical role of the physician assistant profession for the significant impact the profession has made and will continue to make in health care; and 
(2)the goals and ideals of National Physician Assistant Week. 
 
Lorraine C. Miller,Clerk.
